Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
This Office action has been issued in response to communication made on 05/25/2022. 

Terminal disclaimer
       The terminal disclaimer filed on 05/25/2022 is approved hence the double patenting rejection is withdrawn. 

Allowance
Claims 1-5, 7-13, 15-17 and 19-23 are allowable.

Reason for Allowance
Independent claims 1, 9 and 15 are allowable because the cited arts of record do not explicitly disclose, teach, or suggest the claimed limitations content management (in combination with all other features in the claim),    
receiving an input from a customer, wherein the input comprises a starting location, an arrival location, and a date of travel from the starting location to the arrival location; searching databases containing flight information for flights meeting the input, wherein the search uses a search scheme on a list of airlines, wherein the airlines in the list of airlines are listed as using New Distribution Capability (NDC) data transmission standards, or scheme comprises: searching using NDC data transmission standards for airlines listed as using NDC data transmission standards, and searching, by at least one of: (1) using Application Program Interface (API) protocols for airlines listed as offering API protocols, (2) using Global Distribution System (GDS) network protocols for airlines listed as participating in GDS network, (3) searching web sites for airlines listed as offering services by websites, or (4) any combination thereof, and presenting to the customer the results of the search according to a prioritized scheme.   



Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK CHBOUKI whose telephone number is (571)270-3154.  The examiner can normally be reached on Mon-Fri 8:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/               Primary Examiner, Art Unit 2165                                                                                                                                                                                                        6/6/2022